Title: Transfer of Naval Appropriations, 30 November 1815 (Abstract)
From: Madison, James
To: 


                    § Transfer of Naval Appropriations. 30 November 1815. “In pursuance of the authority of the President of the United States, by the Act of Congress passed on the 3d. day of March 1809, entitled ‘An Act further to amend the several acts for the establishment of the Treasury, War, and Navy Departments,’ I do hereby direct, that out of the balance of the appropriation for the building or purchasing Vessels to carry not less than 8 nor more than 16 guns each, there be applied the sum of forty five thousand dollars to the ‘purchase and equipment of Captured Vessels.’”
                